UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (99.1%) 1 Consumer Discretionary (9.3%) Target Corp. 1,178,300 57,937 TJX Cos. Inc. 1,085,300 45,528 Starbucks Corp. 1,742,000 42,331 Time Warner Inc. 1,258,000 36,369 * Ford Motor Co. 3,238,100 32,640 Wyndham Worldwide Corp. 1,538,300 30,981 Mattel Inc. 1,316,100 27,849 News Corp. Class A 1,967,200 23,528 Gap Inc. 1,207,200 23,492 Gannett Co. Inc. 1,359,300 18,296 Johnson Controls Inc. 520,500 13,986 Tiffany & Co. 298,000 11,297 VF Corp. 72,400 5,153 Consumer Staples (11.2%) Procter & Gamble Co. 1,552,200 93,101 Philip Morris International Inc. 1,141,200 52,313 Walgreen Co. 1,669,300 44,570 Wal-Mart Stores Inc. 785,200 37,745 Hormel Foods Corp. 856,500 34,671 Kimberly-Clark Corp. 474,400 28,763 Coca-Cola Co. 558,800 28,007 Dr Pepper Snapple Group Inc. 687,700 25,713 Estee Lauder Cos. Inc. Class A 363,000 20,230 Tyson Foods Inc. Class A 1,035,600 16,973 Costco Wholesale Corp. 273,200 14,980 ConAgra Foods Inc. 601,800 14,034 Coca-Cola Enterprises Inc. 498,200 12,883 PepsiCo Inc. 181,800 11,081 Safeway Inc. 506,200 9,952 Energy (10.4%) Exxon Mobil Corp. 2,188,036 124,871 Chevron Corp. 1,498,000 101,654 Apache Corp. 579,400 48,780 Williams Cos. Inc. 2,051,900 37,509 ConocoPhillips 604,700 29,685 National Oilwell Varco Inc. 547,200 18,096 Peabody Energy Corp. 417,600 16,341 Pioneer Natural Resources Co. 242,900 14,440 Schlumberger Ltd. 241,800 13,381 Chesapeake Energy Corp. 501,400 10,504 Financials (15.3%) JPMorgan Chase & Co. 2,591,400 94,871 Goldman Sachs Group Inc. 381,200 50,040 Prudential Financial Inc. 904,800 48,552 Travelers Cos. Inc. 924,100 45,512 Fifth Third Bancorp 3,516,400 43,216 Bank of America Corp. 2,738,699 39,355 Wells Fargo & Co. 1,192,200 30,520 Franklin Resources Inc. 349,800 30,149 Aflac Inc. 636,100 27,142 Loews Corp. 748,300 24,926 American Express Co. 558,000 22,153 Unum Group 923,500 20,040 * First Horizon National Corp. 1,715,440 19,642 Hudson City Bancorp Inc. 1,094,500 13,397 * Berkshire Hathaway Inc. Class B 145,800 11,619 State Street Corp. 338,900 11,462 Northern Trust Corp. 239,200 11,171 Chubb Corp. 199,100 9,957 XL Capital Ltd. Class A 613,600 9,824 Ameriprise Financial Inc. 230,800 8,339 Moody's Corp. 412,400 8,215 Public Storage 71,200 6,259 * Citigroup Inc. 1,627,600 6,120 Principal Financial Group Inc. 260,000 6,094 HCP Inc. 186,800 6,024 T Rowe Price Group Inc. 129,000 5,726 Health Care (13.5%) Johnson & Johnson 2,002,000 118,238 * Amgen Inc. 1,209,200 63,604 Bristol-Myers Squibb Co. 2,388,692 59,574 Abbott Laboratories 892,200 41,737 Allergan Inc. 703,400 40,980 Cardinal Health Inc. 1,150,700 38,675 UnitedHealth Group Inc. 1,189,300 33,776 Eli Lilly & Co. 1,005,700 33,691 * Zimmer Holdings Inc. 592,800 32,041 * Humana Inc. 510,700 23,324 CIGNA Corp. 426,100 13,235 * Gilead Sciences Inc. 385,600 13,218 Pfizer Inc. 572,121 8,158 * Varian Medical Systems Inc. 128,900 6,739 Becton Dickinson and Co. 77,100 5,213 * King Pharmaceuticals Inc. 523,400 3,973 Industrials (10.5%) 3M Co. 789,000 62,323 United Parcel Service Inc. Class B 922,400 52,475 General Electric Co. 3,040,100 43,838 Raytheon Co. 899,600 43,532 Caterpillar Inc. 660,100 39,652 Deere & Co. 660,800 36,793 L-3 Communications Holdings Inc. 412,200 29,200 Illinois Tool Works Inc. 576,200 23,786 United Technologies Corp. 351,900 22,842 Southwest Airlines Co. 1,774,500 19,715 ITT Corp. 425,300 19,105 WW Grainger Inc. 150,900 15,007 Textron Inc. 355,400 6,031 General Dynamics Corp. 94,200 5,516 Information Technology (19.2%) International Business Machines Corp. 851,100 105,094 Microsoft Corp. 4,533,700 104,320 * Apple Inc. 306,700 77,144 * Google Inc. Class A 129,140 57,461 Computer Sciences Corp. 1,100,100 49,779 Intel Corp. 2,338,200 45,478 QUALCOMM Inc. 1,309,400 43,001 Corning Inc. 2,625,400 42,400 Oracle Corp. 1,728,000 37,083 * SanDisk Corp. 773,300 32,533 * Micron Technology Inc. 3,700,400 31,416 * Western Digital Corp. 932,200 28,115 * Intuit Inc. 579,200 20,139 * Cisco Systems Inc. 790,000 16,835 Mastercard Inc. Class A 76,100 15,184 * Dell Inc. 1,242,900 14,989 CA Inc. 744,600 13,701 Harris Corp. 241,100 10,042 Hewlett-Packard Co. 227,300 9,838 Visa Inc. Class A 71,500 5,059 Microchip Technology Inc. 157,600 4,372 Materials (2.6%) Freeport-McMoRan Copper & Gold Inc. 641,300 37,920 International Paper Co. 1,380,500 31,241 EI du Pont de Nemours & Co. 467,000 16,153 * Titanium Metals Corp. 428,000 7,528 Sealed Air Corp. 263,800 5,202 Eastman Chemical Co. 83,500 4,456 Telecommunication Services (3.4%) AT&T Inc. 4,168,300 100,831 Verizon Communications Inc. 1,279,300 35,846 Utilities (3.7%) Constellation Energy Group Inc. 1,573,200 50,736 DTE Energy Co. 717,800 32,739 PPL Corp. 692,100 17,268 American Electric Power Co. Inc. 483,200 15,607 Integrys Energy Group Inc. 345,900 15,130 Nicor Inc. 180,900 7,326 Oneok Inc. 162,400 7,024 Total Common Stocks (Cost $3,982,113) Market Value Coupon Shares ($000) Temporary Cash Investment (1.3%) 1 Money Market Fund (1.3%) 2 Vanguard Market Liquidity Fund (Cost $51,770) 0.286% 51,769,784 51,770 Total Investments (100.4%) (Cost $4,033,883) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 101.0% and -0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Cash of $5,400,000 has been segregated as initial margin for open futures contracts. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B . Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index Sept 2010 288 73,915 (1,530) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies Growth and Income Fund used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. D. At June 30, 2010, the cost of investment securities for tax purposes was $4,033,883,000. Net unrealized depreciation of investment securities for tax purposes was $37,143,000, consisting of unrealized gains of $283,755,000 on securities that had risen in value since their purchase and $320,898,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Equity Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (10.2%) Time Warner Inc. 173,000 5,001 McDonald's Corp. 74,397 4,901 * Ford Motor Co. 446,206 4,498 Starbucks Corp. 174,100 4,231 TJX Cos. Inc. 99,616 4,179 Comcast Corp. Class A 226,785 3,939 Time Warner Cable Inc. 73,200 3,812 Gap Inc. 182,022 3,542 Ltd Brands Inc. 145,193 3,204 Macy's Inc. 162,100 2,902 Wyndham Worldwide Corp. 140,040 2,820 Gannett Co. Inc. 204,700 2,755 Comcast Corp. 111,200 1,827 McGraw-Hill Cos. Inc. 62,200 1,750 * Big Lots Inc. 51,400 1,649 * DIRECTV Class A 44,400 1,506 Ross Stores Inc. 27,800 1,482 DR Horton Inc. 141,600 1,392 Target Corp. 23,800 1,170 * Harman International Industries Inc. 31,300 936 Darden Restaurants Inc. 20,200 785 Walt Disney Co. 23,229 732 Whirlpool Corp. 8,258 725 Nordstrom Inc. 11,300 364 Mattel Inc. 8,600 182 Home Depot Inc. 6,000 168 Leggett & Platt Inc. 8,200 165 * New York Times Co. Class A 6,400 55 Consumer Staples (12.1%) Procter & Gamble Co. 234,794 14,083 Wal-Mart Stores Inc. 194,596 9,354 Philip Morris International Inc. 169,736 7,781 Costco Wholesale Corp. 82,700 4,534 Coca-Cola Co. 80,240 4,022 Sara Lee Corp. 276,000 3,892 Coca-Cola Enterprises Inc. 141,500 3,659 Hershey Co. 74,341 3,563 Estee Lauder Cos. Inc. Class A 59,800 3,333 PepsiCo Inc. 49,592 3,023 ConAgra Foods Inc. 121,438 2,832 Dr Pepper Snapple Group Inc. 70,800 2,647 Tyson Foods Inc. Class A 130,400 2,137 Mead Johnson Nutrition Co. 38,300 1,919 Campbell Soup Co. 49,258 1,765 SUPERVALU Inc. 140,700 1,525 Lorillard Inc. 12,600 907 Kimberly-Clark Corp. 6,844 415 * Whole Foods Market Inc. 10,600 382 Walgreen Co. 6,200 165 Colgate-Palmolive Co. 1,700 134 Energy (10.2%) Exxon Mobil Corp. 323,139 18,442 Chevron Corp. 172,156 11,683 ConocoPhillips 153,759 7,548 Apache Corp. 53,746 4,525 Anadarko Petroleum Corp. 113,492 4,096 Peabody Energy Corp. 85,602 3,350 National Oilwell Varco Inc. 94,354 3,120 Occidental Petroleum Corp. 39,951 3,082 * FMC Technologies Inc. 41,500 2,185 Schlumberger Ltd. 21,855 1,209 El Paso Corp. 64,050 712 Massey Energy Co. 7,215 197 Williams Cos. Inc. 10,300 188 Devon Energy Corp. 2,900 177 Financials (16.7%) JPMorgan Chase & Co. 333,779 12,220 Wells Fargo & Co. 315,535 8,078 Goldman Sachs Group Inc. 55,598 7,298 American Express Co. 153,085 6,078 Bank of America Corp. 418,553 6,015 * Citigroup Inc. 1,331,856 5,008 Travelers Cos. Inc. 92,968 4,579 PNC Financial Services Group Inc. 79,500 4,492 MetLife Inc. 113,400 4,282 Chubb Corp. 84,443 4,223 Capital One Financial Corp. 103,100 4,155 US Bancorp 180,024 4,024 * Berkshire Hathaway Inc. Class B 50,005 3,985 Vornado Realty Trust 49,900 3,640 Franklin Resources Inc. 38,826 3,346 Unum Group 144,713 3,140 Aflac Inc. 64,794 2,765 Ameriprise Financial Inc. 76,200 2,753 M&T Bank Corp. 31,800 2,701 Prudential Financial Inc. 30,700 1,647 * Berkshire Hathaway Inc. Class A 11 1,320 Simon Property Group Inc. 14,117 1,140 Ventas Inc. 14,104 662 Hudson City Bancorp Inc. 50,601 619 * SLM Corp. 49,000 509 Progressive Corp. 16,400 307 Fifth Third Bancorp 4,900 60 Health Care (12.7%) Johnson & Johnson 205,746 12,151 Merck & Co. Inc. 207,794 7,267 * Amgen Inc. 117,013 6,155 UnitedHealth Group Inc. 184,374 5,236 Eli Lilly & Co. 155,587 5,212 McKesson Corp. 65,600 4,406 * Medco Health Solutions Inc. 79,966 4,405 Bristol-Myers Squibb Co. 176,400 4,399 Pfizer Inc. 292,619 4,173 AmerisourceBergen Corp. Class A 125,598 3,988 * WellPoint Inc. 80,484 3,938 CIGNA Corp. 115,100 3,575 * Mylan Inc. 181,000 3,084 * Cephalon Inc. 53,205 3,019 Abbott Laboratories 30,468 1,425 Aetna Inc. 31,600 834 * Forest Laboratories Inc. 22,100 606 * Waters Corp. 6,800 440 * Millipore Corp. 3,500 373 * Hospira Inc. 6,000 345 * Life Technologies Corp. 6,400 302 * Tenet Healthcare Corp. 20,500 89 Industrials (10.1%) General Electric Co. 499,722 7,206 3M Co. 84,213 6,652 United Parcel Service Inc. Class B 108,721 6,185 Boeing Co. 89,500 5,616 Raytheon Co. 80,727 3,906 FedEx Corp. 55,600 3,898 Cummins Inc. 57,800 3,765 Northrop Grumman Corp. 67,916 3,697 United Technologies Corp. 53,536 3,475 CSX Corp. 55,618 2,760 Rockwell Automation Inc. 53,400 2,621 Caterpillar Inc. 35,000 2,103 Honeywell International Inc. 53,783 2,099 L-3 Communications Holdings Inc. 19,487 1,381 RR Donnelley & Sons Co. 63,700 1,043 Parker Hannifin Corp. 16,800 932 Pitney Bowes Inc. 37,600 826 Waste Management Inc. 17,630 552 Southwest Airlines Co. 37,200 413 Avery Dennison Corp. 10,900 350 Norfolk Southern Corp. 4,400 233 Information Technology (18.3%) * Apple Inc. 69,542 17,492 Microsoft Corp. 612,941 14,104 International Business Machines Corp. 106,840 13,193 * Google Inc. Class A 21,555 9,591 Hewlett-Packard Co. 215,900 9,344 Intel Corp. 411,853 8,011 * Cisco Systems Inc. 220,115 4,691 * Motorola Inc. 597,600 3,896 * Intuit Inc. 105,100 3,654 * Symantec Corp. 234,007 3,248 Computer Sciences Corp. 67,698 3,063 Visa Inc. Class A 42,200 2,986 * Western Digital Corp. 95,900 2,892 * Lexmark International Inc. Class A 72,000 2,378 Oracle Corp. 107,988 2,317 * Micron Technology Inc. 242,700 2,061 * LSI Corp. 323,600 1,489 * NetApp Inc. 28,900 1,078 * Teradata Corp. 23,739 724 QUALCOMM Inc. 17,857 586 * Cognizant Technology Solutions Corp. Class A 9,100 456 CA Inc. 23,663 435 * Red Hat Inc. 7,600 220 * BMC Software Inc. 5,700 197 Broadcom Corp. Class A 5,600 185 * JDS Uniphase Corp. 8,800 87 * Advanced Micro Devices Inc. 11,400 84 Jabil Circuit Inc. 5,500 73 Molex Inc. 3,800 69 * Teradyne Inc. 6,700 65 * VeriSign Inc. 1,900 50 Materials (3.2%) EI du Pont de Nemours & Co. 142,753 4,938 Freeport-McMoRan Copper & Gold Inc. 77,700 4,594 PPG Industries Inc. 58,700 3,546 International Paper Co. 150,100 3,397 Eastman Chemical Co. 28,900 1,542 Ball Corp. 19,400 1,025 Newmont Mining Corp. 1,400 87 Telecommunication Services (2.5%) AT&T Inc. 500,435 12,106 Verizon Communications Inc. 61,496 1,723 Qwest Communications International Inc. 95,100 499 * American Tower Corp. Class A 11,100 494 Utilities (3.9%) Exelon Corp. 117,800 4,473 Public Service Enterprise Group Inc. 128,000 4,010 Entergy Corp. 50,300 3,602 DTE Energy Co. 78,600 3,585 Constellation Energy Group Inc. 101,000 3,257 CMS Energy Corp. 99,238 1,454 Nicor Inc. 26,700 1,081 Integrys Energy Group Inc. 13,400 586 CenterPoint Energy Inc. 41,300 544 NiSource Inc. 25,500 370 Total Common Stocks (Cost $605,149) Market Value Coupon Shares ($000) Temporary Cash Investments (1.7%) 1 Money Market Fund (1.6%) 2 Vanguard Market Liquidity Fund 0.286% 9,760,018 9,760 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Freddie Mac Discount Notes 0.245% 9/21/10 400 400 Total Temporary Cash Investments (Cost $10,160) Total Investments (101.6%) (Cost $615,309) Other Assets and Liabilities-Net (-1.6%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $400,000 have been segregated as initial margin for open futures contracts. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index Sept 2010 14 719 (39) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Structured Large-Cap Equity Fund Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 593,071   Temporary Cash Investments 9,760 400  Futures ContractsLiabilities 1 (5)   Total 602,826 400  1 Represents variation margin on the last day of the reporting period. D. At June 30, 2010, the cost of investment securities for tax purposes was $615,309,000. Net unrealized depreciation of investment securities for tax purposes was $12,078,000, consisting of unrealized gains of $45,532,000 on securities that had risen in value since their purchase and $57,610,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (11.3%) * Ford Motor Co. 214,162 2,159 McDonald's Corp. 30,431 2,005 Comcast Corp. Class A 110,891 1,926 Starbucks Corp. 72,200 1,754 TJX Cos. Inc. 39,900 1,674 Gap Inc. 77,900 1,516 Wyndham Worldwide Corp. 69,000 1,390 McGraw-Hill Cos. Inc. 46,900 1,320 Time Warner Cable Inc. 24,762 1,290 Ltd Brands Inc. 52,200 1,152 Time Warner Inc. 37,400 1,081 * Aeropostale Inc. 36,525 1,046 * Talbots Inc. 99,200 1,023 * DIRECTV Class A 28,600 970 Ross Stores Inc. 17,900 954 * Big Lots Inc. 29,000 931 Jarden Corp. 30,200 812 Gannett Co. Inc. 49,700 669 * Beazer Homes USA Inc. 183,100 665 * Tempur-Pedic International Inc. 21,400 658 DISH Network Corp. Class A 32,750 594 Whirlpool Corp. 6,700 588 DR Horton Inc. 55,300 544 Darden Restaurants Inc. 11,300 439 Cablevision Systems Corp. Class A 17,500 420 * Autoliv Inc. 8,100 388 * CEC Entertainment Inc. 10,504 370 * Dollar Tree Inc. 8,850 368 Comcast Corp. 22,000 361 * Valassis Communications Inc. 11,300 358 * TRW Automotive Holdings Corp. 12,663 349 * Warnaco Group Inc. 7,700 278 Viacom Inc. Class B 8,395 263 * Lincoln Educational Services Corp. 11,609 239 Service Corp. International 26,400 195 * AutoZone Inc. 700 135 H&R Block Inc. 6,300 99 * HSN Inc. 3,400 82 Advance Auto Parts Inc. 1,300 65 * Career Education Corp. 2,500 58 Brinker International Inc. 3,900 56 * Dana Holding Corp. 4,900 49 * Corinthian Colleges Inc. 3,500 35 Consumer Staples (10.2%) Wal-Mart Stores Inc. 79,065 3,801 Procter & Gamble Co. 49,451 2,966 Philip Morris International Inc. 49,550 2,271 General Mills Inc. 47,800 1,698 Coca-Cola Enterprises Inc. 62,500 1,616 Mead Johnson Nutrition Co. 30,732 1,540 Hershey Co. 31,400 1,505 Costco Wholesale Corp. 27,200 1,491 Dr Pepper Snapple Group Inc. 36,800 1,376 ConAgra Foods Inc. 53,000 1,236 * Whole Foods Market Inc. 33,300 1,200 Coca-Cola Co. 22,290 1,117 Estee Lauder Cos. Inc. Class A 19,100 1,064 Colgate-Palmolive Co. 13,230 1,042 PepsiCo Inc. 15,500 945 Lorillard Inc. 11,900 857 Sara Lee Corp. 37,400 527 Casey's General Stores Inc. 12,400 433 Clorox Co. 5,700 354 Sanderson Farms Inc. 6,100 310 Del Monte Foods Co. 18,600 268 Altria Group Inc. 9,800 196 Tyson Foods Inc. Class A 10,500 172 Nu Skin Enterprises Inc. Class A 5,800 145 * United Natural Foods Inc. 3,200 96 * Boston Beer Co. Inc. Class A 1,400 94 Energy (10.3%) Exxon Mobil Corp. 137,320 7,837 Chevron Corp. 68,665 4,660 Occidental Petroleum Corp. 25,840 1,994 Apache Corp. 23,140 1,948 ConocoPhillips 36,500 1,792 * Newfield Exploration Co. 32,900 1,607 Anadarko Petroleum Corp. 43,640 1,575 National Oilwell Varco Inc. 41,700 1,379 * FMC Technologies Inc. 23,100 1,216 Murphy Oil Corp. 20,600 1,021 Peabody Energy Corp. 21,700 849 * Rowan Cos. Inc. 32,200 706 Consol Energy Inc. 12,900 436 Schlumberger Ltd. 5,100 282 * James River Coal Co. 15,500 247 Ship Finance International Ltd. 13,100 234 El Paso Corp. 19,700 219 * Oil States International Inc. 4,200 166 Pioneer Natural Resources Co. 2,200 131 Southern Union Co. 3,700 81 * PHI Inc. 2,500 35 Financials (17.3%) Goldman Sachs Group Inc. 21,911 2,876 American Express Co. 60,020 2,383 Wells Fargo & Co. 87,570 2,242 JPMorgan Chase & Co. 55,936 2,048 Bank of America Corp. 138,645 1,992 PNC Financial Services Group Inc. 33,200 1,876 Capital One Financial Corp. 46,100 1,858 Travelers Cos. Inc. 37,500 1,847 US Bancorp 79,650 1,780 * Berkshire Hathaway Inc. Class B 20,700 1,650 Franklin Resources Inc. 17,700 1,525 Aflac Inc. 34,640 1,478 Unum Group 68,100 1,478 Assurant Inc. 42,100 1,461 Chubb Corp. 25,070 1,254 BOK Financial Corp. 25,300 1,201 New York Community Bancorp Inc. 69,030 1,054 BlackRock Inc. 7,000 1,004 Progressive Corp. 51,200 958 M&T Bank Corp. 10,500 892 Hudson City Bancorp Inc. 70,800 867 * World Acceptance Corp. 21,956 841 * CNA Financial Corp. 31,700 810 Vornado Realty Trust 11,100 810 NYSE Euronext 29,000 801 Ameriprise Financial Inc. 18,900 683 SL Green Realty Corp. 12,400 682 * SLM Corp. 64,500 670 * AmeriCredit Corp. 33,300 607 Moody's Corp. 30,100 600 American Financial Group Inc. 21,300 582 Simon Property Group Inc. 7,109 574 Nelnet Inc. Class A 29,600 571 Macerich Co. 15,087 563 * CB Richard Ellis Group Inc. Class A 38,300 521 Bank of Hawaii Corp. 9,600 464 Sun Communities Inc. 15,600 405 Mid-America Apartment Communities Inc. 7,800 401 Hospitality Properties Trust 18,500 390 Associated Estates Realty Corp. 29,300 379 * Citigroup Inc. 92,000 346 Highwoods Properties Inc. 11,929 331 CommonWealth REIT 42,800 266 Prudential Financial Inc. 4,300 231 Cullen/Frost Bankers Inc. 4,400 226 Pennsylvania Real Estate Investment Trust 16,495 202 Brandywine Realty Trust 18,200 196 Endurance Specialty Holdings Ltd. 5,000 188 Cash America International Inc. 5,000 171 Federated Investors Inc. Class B 7,800 161 U-Store-It Trust 15,500 116 Aspen Insurance Holdings Ltd. 4,400 109 First Citizens BancShares Inc. 400 77 CBL & Associates Properties Inc. 4,400 55 * TD Ameritrade Holding Corp. 3,316 51 * Arch Capital Group Ltd. 600 45 Montpelier Re Holdings Ltd. 2,900 43 * Santander BanCorp 3,400 43 Flagstone Reinsurance Holdings SA 3,600 39 City Holding Co. 1,300 36 Parkway Properties Inc. 2,200 32 International Bancshares Corp. 1,700 28 Health Care (12.3%) Johnson & Johnson 74,907 4,424 * Amgen Inc. 40,015 2,105 * Medco Health Solutions Inc. 36,585 2,015 McKesson Corp. 29,000 1,948 * WellPoint Inc. 36,750 1,798 Merck & Co. Inc. 48,983 1,713 AmerisourceBergen Corp. Class A 53,200 1,689 Eli Lilly & Co. 49,720 1,666 * Cephalon Inc. 26,100 1,481 UnitedHealth Group Inc. 50,675 1,439 * Forest Laboratories Inc. 52,300 1,435 Pfizer Inc. 100,464 1,433 Bristol-Myers Squibb Co. 50,452 1,258 * Warner Chilcott PLC Class A 50,800 1,161 * Mylan Inc. 62,411 1,063 * Waters Corp. 14,800 958 Universal Health Services Inc. Class B 23,200 885 CIGNA Corp. 28,100 873 * Humana Inc. 18,000 822 * DaVita Inc. 10,300 643 Quest Diagnostics Inc. 11,800 587 Cooper Cos. Inc. 12,700 505 * Lincare Holdings Inc. 11,250 366 Abbott Laboratories 6,500 304 * Emergency Medical Services Corp. Class A 5,376 264 * Life Technologies Corp. 5,000 236 * Mettler-Toledo International Inc. 2,100 234 * Health Management Associates Inc. Class A 20,000 155 * Bruker Corp. 9,500 115 * Catalyst Health Solutions Inc. 2,400 83 Perrigo Co. 1,200 71 * Affymetrix Inc. 11,800 70 * Endo Pharmaceuticals Holdings Inc. 2,500 54 * Par Pharmaceutical Cos. Inc. 1,800 47 * King Pharmaceuticals Inc. 6,000 45 * Community Health Systems Inc. 1,200 41 Industrials (10.8%) United Technologies Corp. 42,140 2,735 3M Co. 33,730 2,664 United Parcel Service Inc. Class B 40,800 2,321 General Electric Co. 159,380 2,298 Lockheed Martin Corp. 21,150 1,576 Cummins Inc. 24,000 1,563 Joy Global Inc. 31,100 1,558 General Dynamics Corp. 25,400 1,488 CSX Corp. 29,637 1,471 Northrop Grumman Corp. 24,230 1,319 Honeywell International Inc. 29,424 1,148 Waste Management Inc. 31,300 979 * Delta Air Lines Inc. 78,600 924 Raytheon Co. 18,000 871 * Oshkosh Corp. 26,600 829 * Avis Budget Group Inc. 81,100 796 ITT Corp. 16,500 741 * General Cable Corp. 22,700 605 FedEx Corp. 7,400 519 L-3 Communications Holdings Inc. 7,100 503 * EMCOR Group Inc. 19,600 454 RR Donnelley & Sons Co. 27,100 444 Rockwell Automation Inc. 6,500 319 Pitney Bowes Inc. 14,300 314 Southwest Airlines Co. 25,600 284 Hubbell Inc. Class B 6,200 246 Parker Hannifin Corp. 4,200 233 * Owens Corning 7,000 209 Avery Dennison Corp. 6,500 209 * EnerSys 3,500 75 * Genco Shipping & Trading Ltd. 4,300 65 Carlisle Cos. Inc. 1,400 51 Caterpillar Inc. 800 48 * Dollar Thrifty Automotive Group Inc. 660 28 Information Technology (17.5%) * Apple Inc. 27,220 6,847 Microsoft Corp. 239,697 5,515 International Business Machines Corp. 43,042 5,315 * Google Inc. Class A 8,390 3,733 Hewlett-Packard Co. 79,599 3,445 * Cisco Systems Inc. 91,950 1,959 Activision Blizzard Inc. 141,100 1,480 * Red Hat Inc. 50,600 1,464 * Marvell Technology Group Ltd. 86,300 1,360 * Micron Technology Inc. 149,900 1,273 Intel Corp. 64,790 1,260 Texas Instruments Inc. 52,870 1,231 * Seagate Technology 93,803 1,223 * Symantec Corp. 87,200 1,210 * Rovi Corp. 31,600 1,198 * Western Digital Corp. 37,900 1,143 * VMware Inc. Class A 16,100 1,008 Computer Sciences Corp. 19,500 882 * Teradata Corp. 25,700 783 * Agilent Technologies Inc. 22,500 640 Oracle Corp. 25,948 557 Xilinx Inc. 21,600 546 * SanDisk Corp. 11,600 488 Earthlink Inc. 58,000 462 * Lexmark International Inc. Class A 12,800 423 Opnet Technologies Inc. 21,000 309 * Motorola Inc. 46,600 304 * Hewitt Associates Inc. Class A 8,400 290 * Plexus Corp. 9,900 265 * Acxiom Corp. 14,800 217 * NetApp Inc. 5,600 209 * TIBCO Software Inc. 16,400 198 * Radisys Corp. 16,700 159 * Fairchild Semiconductor International Inc. Class A 16,900 142 * Sybase Inc. 1,962 127 KLA-Tencor Corp. 4,300 120 * Power-One Inc. 17,100 115 * Veeco Instruments Inc. 2,800 96 * Saba Software Inc. 16,100 83 * Teradyne Inc. 8,500 83 * Advanced Micro Devices Inc. 11,200 82 * RF Micro Devices Inc. 15,900 62 Jabil Circuit Inc. 4,600 61 * Lattice Semiconductor Corp. 13,400 58 * Vishay Intertechnology Inc. 6,500 50 * Manhattan Associates Inc. 1,500 41 MAXIMUS Inc. 700 41 * Quest Software Inc. 2,100 38 * LSI Corp. 4,800 22 Materials (3.9%) EI du Pont de Nemours & Co. 59,880 2,071 Freeport-McMoRan Copper & Gold Inc. 32,700 1,934 International Paper Co. 64,400 1,457 Ashland Inc. 29,700 1,379 Ball Corp. 21,700 1,146 Celanese Corp. Class A 29,600 737 Eastman Chemical Co. 12,100 646 Lubrizol Corp. 6,800 546 * Clearwater Paper Corp. 5,200 285 Innophos Holdings Inc. 8,500 222 Rock-Tenn Co. Class A 4,200 209 * Solutia Inc. 4,600 60 Domtar Corp. 900 44 Walter Energy Inc. 600 36 Reliance Steel & Aluminum Co. 800 29 Telecommunication Services (2.3%) AT&T Inc. 197,829 4,785 * American Tower Corp. Class A 11,300 503 Verizon Communications Inc. 16,457 461 * tw telecom inc Class A 20,000 334 Qwest Communications International Inc. 34,600 182 * NII Holdings Inc. 1,400 45 Utilities (3.9%) Exelon Corp. 49,340 1,873 Public Service Enterprise Group Inc. 56,800 1,779 DTE Energy Co. 34,700 1,583 Constellation Energy Group Inc. 48,900 1,577 Entergy Corp. 13,900 995 CMS Energy Corp. 33,400 489 FirstEnergy Corp. 12,000 423 Edison International 12,440 395 NiSource Inc. 25,700 373 IDACORP Inc. 10,000 333 Oneok Inc. 7,400 320 Integrys Energy Group Inc. 5,900 258 National Fuel Gas Co. 3,200 147 CenterPoint Energy Inc. 6,700 88 Hawaiian Electric Industries Inc. 2,500 57 Nicor Inc. 1,300 53 Southwest Gas Corp. 1,700 50 Piedmont Natural Gas Co. Inc. 1,900 48 Total Common Stocks (Cost $268,508) Market Value Coupon Shares ($000) Temporary Cash Investments (2.4%) 1 Money Market Fund (2.3%) 2 Vanguard Market Liquidity Fund 0.286% 6,359,388 6,359 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Freddie Mac Discount Notes 0.240% 9/7/10 70 70 3,4 Freddie Mac Discount Notes 0.245% 9/21/10 25 25 3,4 Freddie Mac Discount Notes 0.320% 10/25/10 100 100 Total Temporary Cash Investments (Cost $6,554) Total Investments (102.2%) (Cost $275,062) Other Assets and Liabilities-Net (-2.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $195,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Structured Broad Market Fund At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index Sept 2010 3 154 (4) S&P 500 Index Sept 2010 1 257 (7) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 276,575   Temporary Cash Investments 6,359 195  Futures ContractsLiabilities 1 (4)   Total 282,930 195  1 Represents variation margin on the last day of the reporting period. D. At June 30, 2010, the cost of investment securities for tax purposes was $275,062,000. Net unrealized appreciation of investment securities for tax purposes was $8,067,000, consisting of unrealized gains of $28,870,000 on securities that had risen in value since their purchase and $20,803,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Growth Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (13.3%) McDonald's Corp. 8,864 584 * Ford Motor Co. 48,200 486 TJX Cos. Inc. 9,250 388 Starbucks Corp. 15,900 386 * DIRECTV Class A 9,900 336 Ross Stores Inc. 5,700 304 Gap Inc. 14,850 289 Mattel Inc. 13,400 284 Ltd Brands Inc. 12,000 265 Darden Restaurants Inc. 6,500 253 * TRW Automotive Holdings Corp. 8,300 229 Macy's Inc. 12,300 220 Target Corp. 4,420 217 * Aeropostale Inc. 7,500 215 * Amazon.com Inc. 1,500 164 Home Depot Inc. 5,100 143 McGraw-Hill Cos. Inc. 4,800 135 * Panera Bread Co. Class A 1,600 120 Yum! Brands Inc. 2,800 109 H&R Block Inc. 6,900 108 Omnicom Group Inc. 2,202 76 Whirlpool Corp. 800 70 Williams-Sonoma Inc. 2,500 62 * AutoZone Inc. 320 62 Comcast Corp. 3,300 54 Advance Auto Parts Inc. 900 45 * ITT Educational Services Inc. 400 33 Phillips-Van Heusen Corp. 460 21 * Dollar Tree Inc. 450 19 Hillenbrand Inc. 800 17 * Harman International Industries Inc. 400 12 * Career Education Corp. 500 12 Wyndham Worldwide Corp. 500 10 Consumer Staples (11.0%) Wal-Mart Stores Inc. 15,357 738 Coca-Cola Co. 12,948 649 Philip Morris International Inc. 12,869 590 PepsiCo Inc. 7,701 469 Hershey Co. 5,900 283 Procter & Gamble Co. 4,703 282 Estee Lauder Cos. Inc. Class A 5,000 279 Colgate-Palmolive Co. 3,405 268 Walgreen Co. 7,510 200 Kimberly-Clark Corp. 2,800 170 Sysco Corp. 5,094 146 Mead Johnson Nutrition Co. 2,803 140 Altria Group Inc. 5,269 106 Campbell Soup Co. 2,600 93 General Mills Inc. 2,400 85 * Smithfield Foods Inc. 5,500 82 Coca-Cola Enterprises Inc. 2,400 62 Sara Lee Corp. 4,200 59 CVS Caremark Corp. 1,384 41 Energy (9.6%) Exxon Mobil Corp. 33,973 1,939 ConocoPhillips 9,000 442 Schlumberger Ltd. 5,200 288 Chevron Corp. 4,100 278 Peabody Energy Corp. 6,200 243 Frontline Ltd./Bermuda 7,300 208 * FMC Technologies Inc. 3,400 179 El Paso Corp. 14,800 164 EXCO Resources Inc. 9,600 140 * Whiting Petroleum Corp. 1,700 133 Consol Energy Inc. 1,950 66 Diamond Offshore Drilling Inc. 300 19 * Oceaneering International Inc. 400 18 Massey Energy Co. 577 16 Financials (5.5%) Franklin Resources Inc. 3,100 267 American Express Co. 6,427 255 Endurance Specialty Holdings Ltd. 6,600 248 Capital One Financial Corp. 6,100 246 Hudson City Bancorp Inc. 19,600 240 Goldman Sachs Group Inc. 1,816 238 * CNA Financial Corp. 8,700 222 Aflac Inc. 3,969 169 Jones Lang LaSalle Inc. 1,700 112 Vornado Realty Trust 1,300 95 Public Storage 600 53 Simon Property Group Inc. 651 52 Digital Realty Trust Inc. 700 40 * TD Ameritrade Holding Corp. 2,500 38 * CB Richard Ellis Group Inc. Class A 2,400 33 Federated Investors Inc. Class B 900 19 BlackRock Inc. 100 14 Rayonier Inc. 300 13 Jefferies Group Inc. 600 13 Ameriprise Financial Inc. 300 11 BOK Financial Corp. 100 5 Health Care (11.6%) Abbott Laboratories 11,469 537 * Medco Health Solutions Inc. 8,290 457 AmerisourceBergen Corp. Class A 10,360 329 McKesson Corp. 4,740 318 Johnson & Johnson 5,212 308 Perrigo Co. 5,000 295 * Hospira Inc. 4,500 259 Bristol-Myers Squibb Co. 10,181 254 * Humana Inc. 5,500 251 * Amgen Inc. 4,700 247 CIGNA Corp. 7,700 239 * Cephalon Inc. 4,038 229 * WellPoint Inc. 4,100 201 Baxter International Inc. 4,142 168 * Waters Corp. 2,400 155 Eli Lilly & Co. 4,600 154 Medtronic Inc. 4,240 154 * Community Health Systems Inc. 4,000 135 * Gilead Sciences Inc. 3,070 105 Quest Diagnostics Inc. 1,200 60 * Dendreon Corp. 1,200 39 * Mylan Inc. 2,100 36 * Valeant Pharmaceuticals International 600 31 * Health Management Associates Inc. Class A 2,600 20 Universal Health Services Inc. Class B 400 15 * Bio-Rad Laboratories Inc. Class A 100 9 Industrials (13.1%) 3M Co. 8,926 705 United Parcel Service Inc. Class B 9,747 554 Caterpillar Inc. 8,700 523 United Technologies Corp. 6,482 421 Deere & Co. 7,200 401 Cummins Inc. 4,800 313 * Delta Air Lines Inc. 22,900 269 Honeywell International Inc. 6,380 249 Carlisle Cos. Inc. 6,500 235 Southwest Airlines Co. 20,300 226 Joy Global Inc. 4,500 225 Northrop Grumman Corp. 4,000 218 Raytheon Co. 4,204 203 Rockwell Automation Inc. 3,300 162 Lockheed Martin Corp. 2,004 149 RR Donnelley & Sons Co. 8,700 142 * Owens Corning 4,200 126 Waste Management Inc. 3,458 108 Boeing Co. 1,200 75 Pitney Bowes Inc. 3,200 70 Flowserve Corp. 500 42 General Electric Co. 2,900 42 Iron Mountain Inc. 1,700 38 Emerson Electric Co. 846 37 * Navistar International Corp. 400 20 * URS Corp. 500 20 * Alliant Techsystems Inc. 300 19 * WESCO International Inc. 500 17 Avery Dennison Corp. 400 13 Crane Co. 400 12 * Armstrong World Industries Inc. 200 6 Information Technology (30.6%) * Apple Inc. 7,512 1,889 International Business Machines Corp. 12,507 1,544 Microsoft Corp. 52,485 1,208 * Google Inc. Class A 2,385 1,061 * Cisco Systems Inc. 47,050 1,003 Hewlett-Packard Co. 20,677 895 Oracle Corp. 31,396 674 Intel Corp. 21,920 426 QUALCOMM Inc. 10,903 358 Texas Instruments Inc. 15,261 355 * Agilent Technologies Inc. 10,200 290 * Rovi Corp. 7,100 269 * Marvell Technology Group Ltd. 17,000 268 * Red Hat Inc. 8,900 258 * Western Digital Corp. 8,400 253 * Symantec Corp. 18,100 251 * VMware Inc. Class A 3,900 244 * Micron Technology Inc. 27,200 231 * Teradata Corp. 7,400 226 * Seagate Technology 16,834 220 * Vishay Intertechnology Inc. 20,300 157 Jabil Circuit Inc. 11,000 146 * Advanced Micro Devices Inc. 19,100 140 Mastercard Inc. Class A 700 140 Visa Inc. Class A 1,600 113 Activision Blizzard Inc. 10,300 108 Xilinx Inc. 2,500 63 * BMC Software Inc. 1,610 56 CA Inc. 2,800 52 * EMC Corp. 2,800 51 * eBay Inc. 2,400 47 * NetApp Inc. 900 34 * Alliance Data Systems Corp. 500 30 Global Payments Inc. 800 29 * Hewitt Associates Inc. Class A 800 28 * ON Semiconductor Corp. 4,200 27 * Intuit Inc. 700 24 * NeuStar Inc. Class A 800 16 * Cypress Semiconductor Corp. 1,100 11 Materials (4.1%) Freeport-McMoRan Copper & Gold Inc. 5,800 343 EI du Pont de Nemours & Co. 9,500 329 Walter Energy Inc. 3,600 219 Ashland Inc. 4,500 209 Praxair Inc. 2,070 157 Lubrizol Corp. 1,900 153 Monsanto Co. 2,027 94 Celanese Corp. Class A 3,270 81 Newmont Mining Corp. 900 55 Sherwin-Williams Co. 800 55 * Pactiv Corp. 1,200 33 * Owens-Illinois Inc. 600 16 Ball Corp. 200 11 Telecommunication Services (0.3%) * American Tower Corp. Class A 1,800 80 * tw telecom inc Class A 3,800 63 Utilities (0.7%) Constellation Energy Group Inc. 7,600 245 Integrys Energy Group Inc. 1,400 61 Exelon Corp. 172 7 Total Common Stocks (Cost $40,041) Market Value Coupon Shares ($000) Temporary Cash Investments (0.3%) 1 Money Market Fund (0.2%) 2 Vanguard Market Liquidity Fund 0.286% 101,045 101 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Fannie Mae Discount Notes 0.340% 3/1/11 50 50 Total Temporary Cash Investments (Cost $151) Total Investments (100.1%) (Cost $40,192) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Structured Large-Cap Growth Fund At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index Sept 2010 2 103 (6) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 43,037   Temporary Cash Investments 101 50  Futures Contracts  Liabilities 1 (1)   Total 43,137 50  1 Represents variation margin on the last day of the reporting period. D. At June 30, 2010, the cost of investment securities for tax purposes was $40,192,000. Net unrealized appreciation of investment securities for tax purposes was $2,996,000, consisting of unrealized gains of $5,304,000 on securities that had risen in value since their purchase and $2,308,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Value Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (8.1%) Time Warner Inc. 17,140 496 Comcast Corp. Class A 25,876 449 Time Warner Cable Inc. 8,400 438 Walt Disney Co. 9,490 299 Gannett Co. Inc. 20,000 269 * DIRECTV Class A 7,700 261 * Ford Motor Co. 25,700 259 Gap Inc. 12,900 251 Wyndham Worldwide Corp. 12,200 246 Ltd Brands Inc. 10,700 236 Comcast Corp. 11,200 184 DR Horton Inc. 14,900 147 Cablevision Systems Corp. Class A 5,000 120 Whirlpool Corp. 1,300 114 * TRW Automotive Holdings Corp. 1,253 35 News Corp. Class A 2,610 31 * Autoliv Inc. 600 29 * Liberty Media Corp. - Interactive 2,700 28 DISH Network Corp. Class A 900 16 Consumer Staples (10.7%) Procter & Gamble Co. 28,615 1,716 Altria Group Inc. 20,700 415 Wal-Mart Stores Inc. 8,400 404 General Mills Inc. 9,800 348 Dr Pepper Snapple Group Inc. 9,000 337 Mead Johnson Nutrition Co. 6,096 306 Hershey Co. 6,100 292 Tyson Foods Inc. Class A 16,800 275 Sara Lee Corp. 18,800 265 Coca-Cola Enterprises Inc. 9,800 253 Kraft Foods Inc. 5,476 153 SUPERVALU Inc. 11,000 119 PepsiCo Inc. 1,800 110 CVS Caremark Corp. 1,900 56 * BJ's Wholesale Club Inc. 1,400 52 Reynolds American Inc. 900 47 Kimberly-Clark Corp. 300 18 * NBTY Inc. 500 17 Energy (11.1%) Chevron Corp. 21,090 1,431 Occidental Petroleum Corp. 9,300 717 ConocoPhillips 13,574 666 Apache Corp. 5,900 497 Devon Energy Corp. 7,900 481 Spectra Energy Corp. 18,800 377 Williams Cos. Inc. 17,100 313 * Newfield Exploration Co. 5,700 279 Anadarko Petroleum Corp. 5,450 197 EXCO Resources Inc. 10,800 158 National Oilwell Varco Inc. 4,400 146 Chesapeake Energy Corp. 2,900 61 El Paso Corp. 2,800 31 Massey Energy Co. 635 17 Exxon Mobil Corp. 283 16 Financials (27.6%) JPMorgan Chase & Co. 41,880 1,533 Wells Fargo & Co. 43,265 1,108 Bank of America Corp. 77,035 1,107 * Berkshire Hathaway Inc. Class B 12,100 964 Goldman Sachs Group Inc. 6,325 830 US Bancorp 28,869 645 PNC Financial Services Group Inc. 9,200 520 Travelers Cos. Inc. 9,400 463 * Citigroup Inc. 118,188 444 Chubb Corp. 8,300 415 Unum Group 14,900 323 M&T Bank Corp. 3,600 306 Torchmark Corp. 5,800 287 Assurant Inc. 8,000 278 Franklin Resources Inc. 3,100 267 * CNA Financial Corp. 10,200 261 Raymond James Financial Inc. 10,400 257 Vornado Realty Trust 3,421 250 Hudson City Bancorp Inc. 20,000 245 Simon Property Group Inc. 2,905 235 * AmeriCredit Corp. 11,900 217 American Financial Group Inc. 7,400 202 SL Green Realty Corp. 3,600 198 BlackRock Inc. 1,300 186 Macerich Co. 4,341 162 Bank of Hawaii Corp. 3,330 161 Ventas Inc. 3,400 160 Ameriprise Financial Inc. 4,300 155 Jefferies Group Inc. 6,900 145 New York Community Bancorp Inc. 9,000 137 Annaly Capital Management Inc. 7,100 122 Unitrin Inc. 4,400 113 NYSE Euronext 3,700 102 CommonWealth REIT 16,100 100 BOK Financial Corp. 1,700 81 Hospitality Properties Trust 3,600 76 Brandywine Realty Trust 6,400 69 CME Group Inc. 200 56 Rayonier Inc. 1,000 44 Equity Residential 880 37 Progressive Corp. 1,800 34 White Mountains Insurance Group Ltd. 100 32 Prudential Financial Inc. 500 27 Erie Indemnity Co. Class A 500 23 Allstate Corp. 750 21 Bank of New York Mellon Corp. 400 10 Morgan Stanley 290 7 Health Care (13.2%) Johnson & Johnson 16,590 980 Pfizer Inc. 59,631 850 Merck & Co. Inc. 20,433 715 Bristol-Myers Squibb Co. 25,529 637 * Thermo Fisher Scientific Inc. 8,000 392 McKesson Corp. 5,500 369 * WellPoint Inc. 7,490 366 UnitedHealth Group Inc. 11,700 332 * Watson Pharmaceuticals Inc. 6,900 280 AmerisourceBergen Corp. Class A 8,800 279 Eli Lilly & Co. 7,930 266 * Mylan Inc. 14,600 249 * Amgen Inc. 3,700 195 * Forest Laboratories Inc. 5,500 151 Universal Health Services Inc. Class B 3,000 114 * LifePoint Hospitals Inc. 2,300 72 * Humana Inc. 1,500 69 CIGNA Corp. 2,100 65 * Endo Pharmaceuticals Holdings Inc. 1,500 33 Industrials (8.7%) General Electric Co. 92,450 1,333 CSX Corp. 7,700 382 Northrop Grumman Corp. 6,850 373 FedEx Corp. 4,600 322 United Technologies Corp. 4,700 305 Raytheon Co. 5,800 281 Joy Global Inc. 5,000 250 * Oshkosh Corp. 5,600 174 RR Donnelley & Sons Co. 10,200 167 Pitney Bowes Inc. 6,400 141 * Owens Corning 4,500 135 Boeing Co. 2,100 132 ITT Corp. 2,000 90 Cummins Inc. 600 39 Hubbell Inc. Class B 900 36 * URS Corp. 900 35 Union Pacific Corp. 200 14 General Dynamics Corp. 180 11 Information Technology (4.7%) Intel Corp. 22,700 441 Microsoft Corp. 15,500 357 Computer Sciences Corp. 6,200 281 * Micron Technology Inc. 30,900 262 * Lexmark International Inc. Class A 7,800 258 * eBay Inc. 10,800 212 * Western Digital Corp. 5,400 163 CA Inc. 6,700 123 * Tech Data Corp. 1,800 64 AVX Corp. 4,300 55 * LSI Corp. 10,000 46 * Seagate Technology 500 6 Materials (3.1%) EI du Pont de Nemours & Co. 12,900 446 International Paper Co. 12,600 285 Freeport-McMoRan Copper & Gold Inc. 4,400 260 Eastman Chemical Co. 3,300 176 Reliance Steel & Aluminum Co. 4,500 163 Sonoco Products Co. 5,300 161 Dow Chemical Co. 910 22 Telecommunication Services (4.8%) AT&T Inc. 64,513 1,561 Verizon Communications Inc. 18,140 508 * Sprint Nextel Corp. 42,700 181 Qwest Communications International Inc. 15,700 83 * NII Holdings Inc. 400 13 * United States Cellular Corp. 200 8 Utilities (7.8%) Exelon Corp. 12,000 456 Public Service Enterprise Group Inc. 12,700 398 DTE Energy Co. 7,100 324 Oneok Inc. 6,900 298 Entergy Corp. 4,000 286 NiSource Inc. 19,400 281 Integrys Energy Group Inc. 6,100 267 Constellation Energy Group Inc. 8,000 258 Atmos Energy Corp. 9,200 249 Dominion Resources Inc. 6,200 240 National Fuel Gas Co. 5,000 229 CenterPoint Energy Inc. 17,000 224 CMS Energy Corp. 7,400 108 NSTAR 2,900 102 Edison International 1,500 48 Total Common Stocks (Cost $50,272) Market Value Coupon Shares ($000) Temporary Cash Investments (1.5%) 1 Money Market Fund (1.3%) 2 Vanguard Market Liquidity Fund 0.286% 627,000 627 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 3,4 Fannie Mae Discount Notes 0.340% 3/1/11 100 100 Total Temporary Cash Investments (Cost $728) Total Investments (101.3%) (Cost $51,000) Other Assets and Liabilities-Net (-1.3%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 1.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index Sept 2010 1 51 (2) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Structured Large-Cap Value Fund Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 48,430   Temporary Cash Investments 627 100  Futures Contracts  Liabilities 1    Total 49,057 100  1 Represents variation margin on the last day of the reporting period. D. At June 30, 2010, the cost of investment securities for tax purposes was $51,000,000. Net unrealized depreciation of investment securities for tax purposes was $1,843,000, consisting of unrealized gains of $3,113,000 on securities that had risen in value since their purchase and $4,955,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD QUANTITATIVEFUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD QUANTITATIVEFUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23, 2010 VANGUARD QUANTITATIVEFUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 23, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
